DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 11/10/2021 submission filed for Application 16/031,047.  
Claims 1, 2, 4, 6-8, 10 and 20 have been amended.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 1/27/21 with respect to the prior art have been considered but are moot because the arguments do not apply to the new grounds of rejection that was necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes US 2017/0055918 A1 in view of Charpentier US 2017/0032304 A1 in view of Divine US 2018/0247024 A1.

As per Claim 1 Hughes teaches a method comprising: 
at a wearable tracking device configured to be attached to a user: 
detecting and capturing movements of the user as activity data: and  (Hughes para. 8 teaches a motion monitoring system can detect and identify motions of interest in motion data. The motion monitoring system can receive motion data from movement measurement devices. A movement measurement device can be a wearable device worn by a user that can transmit motion data describing the user's movement to the motion monitoring system.)
 transmitting the activity data to an activity tracking module communicatively coupled to monitoring system;  (para. 8 teaches a movement measurement device can be a wearable device worn by a user that can transmit motion data describing the user's movement to the motion monitoring system.) 
at the activity tracking module: 
receiving the activity data from the wearable tracking device;  (Hughes para. 30 teaches the movement measurement device 100 collects motion data describing a user's movement and transmits the motion data to the motion monitoring system 120. The movement measurement device 100 can be a wearable device, such as a smart watch, a fitness bracelet/anklet, or a headset. In some embodiments, the movement measurement device 100 communicates with a personal computing device (e.g., a smart phone, a tablet, a personal computer) to transmit the motion data to the motion monitoring system 120.)
analyzing and comparing the received activity data to a stored model depicting a body motion map indicating proper body motions for implementing a function:  (para. 91 teaches the motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest. The reference model may be generated based on motion data from one or more users performing the workplace motion of interest correctly. )
determining that the received activity data is indicative of improper attendant movements based on the analysis, comparison, and constructed objects and models; (Hughes para. 91 teaches the motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an 
indicating that the received activity data is indicative of improper attendant movements: and (Hughes para. 91 teaches the motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary.)
Hughes does not teach the module is communicatively coupled to a point-of-sale (POS) terminal within a POS environment and a POS function However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include  the module is communicatively coupled to a point-of-sale (POS) terminal within a POS environment and a POS function as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).
Hughes does not explicitly disclose constructing three-dimensional objects and models of the environment based on the received activity data:  However, Divine para. 35 teaches depending on the type of overlay data and/or the aspect of the procedure the overlay data associated with, the overlay data can be displayed in a manner such that it appears spatially situated (e.g., in two-dimensional (2D) or three-dimensional (3D) space) relative to an object or part of an object associated with the aspect of the procedure. For example, with reference again to the IV cannulation procedure example, if the system detects incorrect placement 
presenting the constructed three-dimensional objects and models on an overlay representative of the environment. Divine Para. 149 teaches using a VR device (e.g., user device 102), a user can be presented with a 3D space model/visualization of the area that appears to the user as if the user is actually standing in the 3D space model. The auxiliary data regarding the area can be projected onto or otherwise integrated within the 3D space model view of the area. The mechanism via which the overlay data is included in a VR visualization of an area of a healthcare facility can be similar to that used for integrating overlay data on a real view of an area. However, in some implementations, the overlay data provided in a VR experience can be 3D object and interacted with by the user as if it were an object the use can hold, touch, move, 

As per Claim 2 Hughes teaches the method of claim 1, further comprising constructing the model of user activity based on one of a state and an order of steps for executing the function. (see Hughes para. 41 that teaches The motion monitoring system 120 determines 240 a center of the motion of interest in a reference signal. FIG. 5 illustrates a reference signal 500 used to determine the motion of interest center, in accordance with some embodiments. The motion of interest can be considered to be one of a series of repetitive motions that transfer between two states A and B, such that a typical sequence is A, B, A, B, . . . . Thus, a single instance of a motion of interest in this case may be either A to B to A or B to A to B. The starting states of these two cases are A and B, respectively, and the motion of interest centers of these two cases are B and A, respectively. In some embodiments, the repetitive motions that transfer between the two states A and B periodically and an instance of a motion of interest can be a portion of a single cycle of the periodic transitions between the two states. For example, if the motion of interest is a push-up, the two states are the straight arm high body position and the bent arm low body position, and the transitions between the two states can occur regularly within the motion data as the user performs a set of push-ups. In some embodiments, the transitions between the two states that 
Hughes does not teach the function is a POS function However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include  the function is a POS function as taught by Charpentier to include the function is a POS function as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).

As per Claim 3 Hughes teaches the method of claim 2, wherein constructing the model of user activity comprises associating, for each state or step associated with the function, a model user movement.  ((Hughes para. 52 teaches the motion monitoring system 120 trains 280 a machine-learned MOI model for identifying the motion of interest represented in the one or more sensor signals. The MOI model may be a classifier model, such as a random forest, a support vector machine, or a neural network, and can be trained based on the extracted features from the identified MOI. The MOI model can be used to identify instances of a motion of interest of a particular type. For example, a push-up MOI model can be used to identify motions of interest within the one or more sensor signals that represent push-ups. Additionally, the MOI model can be used to describe the features of a motion of interest. In some embodiments, the motion monitoring system 120 trains an existing machine-learned MOI model based on 
Hughes does not teach the function is a POS function However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include  the function is a POS function as taught by Charpentier to include the function is a POS function as taught by Charpentier to 

As per Claim 4 Hughes teaches the method of claim 3, wherein the activity data indicates movement of the user during the function, and wherein analyzing the activity data comprises determining, for each state or step associated with the function, whether the movement of the user during the state or step meets criterion associated with the model user movement associated with the state or step, and  executing an action based on whether the movement of the user meets the criterion associated with the model user movement,.  (para. 91 teaches the motion monitoring system 120 can monitor motion data from a worker to ensure that the worker is performing workplace tasks effectively and safely. The motion monitoring system 120 can receive motion data from movement measurement devices 100 on one or more workers at a business. The motion monitoring system 120 can identify motions of interest that relate to the worker's performance of their job, such as lifting a box, using a tool, or walking/running. The motion monitoring system 120 can also identify important motions of interest that are not directly related to the worker's tasks, such as if the worker falls or if the worker is asleep/unconscious. The motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest. The reference model may be generated based on motion data from one or more users performing the workplace motion of interest correctly. The motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary. In some embodiments, the motion monitoring system 120 notifies other users, such as the worker's supervisor or a trainer, that the user is performing a motion of interest incorrectly, allowing the other user can intervene to train the worker directly or whether to allow the worker to continue performing the motion of interest.)
POS function However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include  the function is a POS function as taught by Charpentier to include the function is a POS function as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).

As per Claim 5 Hughes teaches the method of claim 4, wherein executing the action comprises sending notification that the movement of the user meets or does not meet the criterion  (Hughes para. 76 teaches in other examples, a range of motion can also be determined for bicep curls, shoulder lateral raises, or rubber band rotation exercises. If the user's range of motion reaches a limit, the motion monitoring system 120 can determine that an injury is more likely and can notify the user of the potential for injury to ensure the user is less likely to be injured.).

As per Claim 6 Hughes teaches the method of claim 1, wherein receiving the activity data comprises receiving activity data acquired from one of a wrist wearable device, a chest wearable device, a head wearable device, an arm wearable device, a finger wearable device, or a device woven into or attached to clothing.(see Hughes para. 30 that teaches The movement measurement device 100 can be a wearable device, such as a smart watch, a fitness bracelet/anklet, or a headset. In some embodiments, the movement measurement device 100 communicates with a personal computing device (e.g., a smart phone, a tablet, a personal computer) to transmit the motion data to the motion monitoring system 120.)

As per Claim 7 Hughes teaches the method of claim 4, wherein executing the action comprises transmitting data associated with the analysis to one user or other users (Hughes para. 67 teaches if the user's improvement does not meet the success criteria, the motion monitoring system 120 may adjust 855 the improvement strategy based on the comparison of the user motion model and the reference model. For example, if the user's performance of the motion of interest is significantly deficient compared to the reference model and the rate at which the user is improving is low, the motion monitoring system 120 may adjust the improvement strategy to recommend a different way to perform the motion of interest or a different motion of interest to perform. In some embodiments, the motion monitoring system 120 only adjusts the improvement strategy if the user's improvement is significantly below the success criteria.)

As per Claim 8 Hughes teaches the method of claim 4, wherein executing the action comprises displaying data associated with the analysis to one of the user or another user.  (Hughes para. 67 teaches if the user's improvement does not meet the success criteria, the motion monitoring system 120 may adjust 855 the improvement strategy based on the comparison of the user motion model and the reference model. For example, if the user's performance of the motion of interest is significantly deficient compared to the reference model and the rate at which the user is improving is low, the motion monitoring system 120 may adjust the improvement strategy to recommend a different way to perform the motion of interest or a different motion of interest to perform. In some embodiments, the motion monitoring system 120 only adjusts the improvement strategy if the user's improvement is significantly below the success criteria.)

As per Claim 9 Hughes teaches the method of claim 8, wherein the data indicates conformance of one or more movements of the user to the stored model of user activity during the function.  (Hughes para. 12 teaches the motion monitoring system can monitor additional motion data that can describe motions of interest performed by the user recommended by the improvement strategy. The motion monitoring system can identify instances of motions of interest in the additional motion data and can update the user motion model based on the identified instances of the motion of interest. The motion monitoring system can compare the updated user motion model to a reference model and, based on 
Hughes does not teach the function is a POS function However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include  the function is a POS function as taught by Charpentier to include the function is a POS function as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).

As per Claim 10 Hughes teaches a method comprising: 
at a wearable tracking device configured to be attached to a user:
detecting motion of the user related to a function performed by the user, (see Hughes para. 30 that teaches The movement measurement device 100 collects motion data describing a user's movement and transmits the motion data to the motion monitoring system 120. The movement measurement device 100 can be a wearable device, such as a smart watch, a fitness bracelet/anklet, or a headset.)
storing a representation of the detected motion as activity data, and transmitting the activity data to an activity tracking module including at least one processor; (see Hughes para. 32 for example, the motion monitoring system 120 may compare features of exercise motions of interest to stored reference models of the exercise to determine whether the user is performing the exercises correctly and whether the user is improving in physical therapy at an appropriate rate. Methods that can be used by the motion 
at the activity tracking module: 
receiving, by the at least one processor, the transmitted activity data; (Hughes para. 72 teaches FIG. 12 is a flowchart illustrating a methodology that can be used in accordance with some embodiments. In embodiments, a user of a movement measurement device 100, such as a fitness tracking device, wears the device or otherwise uses 1202 the device so that motion data of the user, e.g., a patient, is automatically tracked. This information is sent to the motion monitoring system, which can be one or more servers. In one embodiment the motion monitoring system 120 is remote and data is sent over a wide area network 110, e.g., the Internet. Data transmission can be based on any transmission technique, such as wired, wireless including Bluetooth, WiFi, near field communication techniques, etc. A user may be instructed to perform 1204 prescribed movements and the data from the prescribed movements is analyzed 1206. The analysis can be done on the movement measurement device 100, using a processor within close proximity to the user and/or using a processor at a remote location. In one example, a computer based algorithm analyzes the prescribed movement data and provides information about the analyzed data to a second person, for example, a physician or physical therapist, who further analyzes the information and can prescribe a recovery strategy 2108 that includes a variety of movements.)
constructing, by the at least one processor, a model of user activity in a three-dimensional space based on the transmitted activity data; (see para. 91 that teaches The motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest.  Further, para. 34 teaches the motion monitoring system 120 receives 200 motion data from a movement measurement device 100 that includes one or more sensor signals from one or more sensors in the motion measurement device 100. The sensor signals describe motions of interest performed by the user, such as exercise repetitions in an exercise regimen. FIG. 3 illustrates example sensor signals from 
storing, in memory, the constructed model of user activity(see Hughes para. 32 for example, the motion monitoring system 120 may compare features of exercise motions of interest to stored reference models of the exercise to determine whether the user is performing the exercises correctly and whether the user is improving in physical therapy at an appropriate rate. Methods that can be used by the motion monitoring system 120 are described below. The motion monitoring system 120 may store motion data from the motion measurement device 100. The stored motion data may include motion data collected from the user of the motion measurement device 100, other users of the motion monitoring system 120, and motion data from third party systems. In some embodiments, the motion monitoring system 120 stores historical motion data.) 
using, by the at least one processor, the stored model and three-dimensional objects and models for comparison to a plurality of stored models of other users’ activity associated with different functions performed by other users in the same or similar environment for generating performance analysis of the other user;  (Hughes para. 91 teaches the motion monitoring system 120 can monitor motion data from a worker to ensure that the worker is performing workplace tasks effectively and safely. The motion monitoring system 120 can receive motion data from movement measurement devices 100 on one or more workers at a business. The motion monitoring system 120 can identify motions of interest that relate to the worker's performance of their job, such as lifting a box, using a tool, or walking/running. The motion monitoring system 120 can also identify important motions of interest that are not directly related to the worker's tasks, such as if the worker falls or if the worker is asleep/unconscious. The motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest. The reference model may be generated based on motion data from one or more users performing the workplace motion of interest correctly. The motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that 
and presenting the generated performance analysis (para. 91 teaches The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary. In some embodiments, the motion monitoring system 120 notifies other users, such as the worker's supervisor or a trainer, that the user is performing a motion of interest incorrectly, allowing the other user can intervene to train the worker directly or whether to allow the worker to continue performing the motion of interest.)
Hughes does not explicitly disclose constructing three-dimensional objects and models of the POS environment based on the received activity data:  However, Divine para. 35 teaches depending on the type of overlay data and/or the aspect of the procedure the overlay data associated with, the overlay data can be displayed in a manner such that it appears spatially situated (e.g., in two-dimensional (2D) or three-dimensional (3D) space) relative to an object or part of an object associated with the aspect of the procedure. For example, with reference again to the IV cannulation procedure example, if the system detects incorrect placement of the IV needle relative to the patient's IV site, the system can generate overlay data that indicates the incorrect placement of the IV needle and identifies how to correct the placement of the IV needle relative to the patient's IV site. The AR device can further render the overlay data such that it appears spatially situated relative to a live view of the patient's IV site. By providing such visual auxiliary information regarding healthcare procedure performance in real-time using AR, the disclosed techniques greatly reduce human error by giving the healthcare professional real-time and relevant instructions that guide the healthcare professional with making necessary adjustments during the procedure.  Para. 149 teaches using a VR device (e.g., user device 102), a user can be presented with a 3D space model/visualization of the area that appears to the user as if the user is actually standing in the 
storing, in memory, the constructed three-dimensional objects and models of the POS environment.  However, Divine para. 79 teaches sing image data captured from the environment, the procedure characterization component 114 can identify the objects in the environment, as well as the state or status of the objects, including medical instruments, supplies and devices (e.g., on/off, used/unused, working properly/improperly, etc.,), and the relative positions of the objects. The procedure characterization component 114 can also access information (e.g., stored in memory 130, at an external information sources 138, or another device), that provides information regarding the state or status of the objects.  Further para. 83 teaches n some embodiments, correction component 122 can further determine or generate information regarding the specific aspect of the step or action that is incorrect. The correction component 122 can also determine or generate information regarding how to correct the error. For example, the correction component 122 can retrieve the reference information associated with the particular step or action in a reference data structure that defines how the step or action, or the specific aspect of the step or action, should be performed. The data structure for the procedure may have text, video, images, and audio stored with respect to each step or action in a procedure. These all may be used in assisting the healthcare professional through an AR interface.  Para. 110 teaches for example, each time the AR assistance module is used to monitor and evaluate a procedure performed by a 

Hughes does not teach the function is a POS function However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  

As per Claim 11 Hughes does not teach the method of claim 10, further comprising: constructing, by the at least one processor, a three-dimensional video based on the model; and display, at a remote computing device, the three-dimensional video.  However, Rowe Fig. 2 and para. 36-37 teach FIG. 2 illustrates one embodiment of system 100 in use. In this embodiment, a user or subject 200 watches images 215 of an object on display 105 that, along with data, have been combined by computer 103 into a composite overlay displayed by display 105.   Subject 200 sees a composite image, which combines a representation 220 of himself in real time overlaying a displayed object motion 215 that he attempts to emulate or imitate. The composite overlay shown on display 105 reveals the motion similarities and differences so they are readily visible.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  As such Rowe is reasonably pertinent to the problem faced by the inventor.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Hughes to include constructing, by the at least one processor, a three-dimensional video based on the model; and display, at a remote computing device, the three-dimensional video as taught by Rowe to improve on the process of learning or improving of specific skills and motions. Further, it is desirable to provide real time comparisons. Such comparisons can be visual, data centric or both to improve the learning process (see Rowe para. 8).


As per Claim 12 Hughes teaches the method of claim 10, wherein the activity data comprises one or more body motions acquired by the wearable device. (see Hughes para. 30 that teaches the movement measurement device 100 can be a wearable device, such as a smart watch, a fitness bracelet/anklet, or a headset. In some embodiments, the movement measurement device 100 communicates with a personal computing device (e.g., a smart phone, a tablet, a personal computer) to transmit the motion data to the motion monitoring system 120.)

As per Claim 13 Hughes teaches the method of claim 11, wherein one of the body motions comprises one of a downward hand motion, an upward hand motion, a lateral hand motion, a horizontal hand motion, a vertical hand motion, circular hand motion, diagonal hand motion, and a swiping hand motion, anybody motion or movement including stepping side to side, back and front, bending up and down or twisting. (Hughes para. 30 teaches in some embodiments, the repetitive motions that transfer between the two states A and B periodically and an instance of a motion of interest can be a portion of a single cycle of the periodic transitions between the two states. For example, if the motion of interest is a push-up, the two states are the straight arm high body position and the bent arm low body position, and the transitions between the two states can occur regularly within the motion data as the user performs a set of push-ups. In some embodiments, the transitions between the two states that correspond to an instance of a motion of interest can occur irregularly within the motion data, and an instance of the motion of interest is a transition from one state to the other state and back again to the first state. For example, if the motion of interest is the user lifting a box, the two states can be when the user is standing and when the user is squatting, and an instance of the motion of interest can be when the user goes from standing to squatting and back to standing.)

As per Claim 14 Hughes teaches the method of claim 11, wherein the model comprises a motion map.  (Hughes para. 91 teaches the motion monitoring system 120 can also identify important motions of interest that are not directly related to the worker's tasks, such as if the worker falls or if the worker is asleep/unconscious. The motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a 

As per Claim 15 Hughes teaches the method of claim 14, wherein the motion map indicates a plurality of movements, a sequence of two or more of the movements, and a timing of two or more of the movements captured from the wearable device during the function.  (Hughes Para. 41 teaches The motion monitoring system 120 determines 240 a center of the motion of interest in a reference signal. FIG. 5 illustrates a reference signal 500 used to determine the motion of interest center, in accordance with some embodiments. The motion of interest can be considered to be one of a series of repetitive motions that transfer between two states A and B, such that a typical sequence is A, B, A, B, . . . . Thus, a single instance of a motion of interest in this case may be either A to B to A or B to A to B. The starting states of these two cases are A and B, respectively, and the motion of interest centers of these two cases are B and A, respectively. In some embodiments, the repetitive motions that transfer between the two states A and B periodically and an instance of a motion of interest can be a portion of a single cycle of the periodic transitions between the two states. For example, if the motion of interest is a push-up, the two states are the straight arm high body position and the bent arm low body position, and the transitions between the two states can occur regularly within the motion data as the user performs a set of push-ups. In some embodiments, the transitions between the two states that correspond to an instance of a motion of interest can occur irregularly within the motion data, and an instance of the motion of interest is a transition from one state to the other state and back again to the first state. For example, if the motion of interest is the user lifting a box, the two states can be when the user is standing and when the user is squatting, and an instance of the motion of interest can be when the user goes from standing to squatting and back to standing.  Further. Para. 49 The motion monitoring system 120 extracts 270 features describing the motions of interest from the one or more sensor signals. Example features of a motion of interest include the speed, angle, consistency, fatigue, high frequency resonance from muscle twitching, 
Hughes does not teach the function is a POS function However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include  the function is a POS function as taught by Charpentier to include the function is a POS function as taught by Charpentier to 

As per Claim 16 Hughes teaches the method of claim 10, further comprising determining, by the processor, whether the activity data is associated with a function.   (Hughes Para. 91 teaches the motion monitoring system 120 can monitor motion data from a worker to ensure that the worker is performing workplace tasks effectively and safely. The motion monitoring system 120 can receive motion data from movement measurement devices 100 on one or more workers at a business. The motion monitoring system 120 can identify motions of interest that relate to the worker's performance of their job, such as lifting a box, using a tool, or walking/running. The motion monitoring system 120 can also identify important motions of interest that are not directly related to the worker's tasks, such as if the worker falls or if the worker is asleep/unconscious. The motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest. The reference model may be generated based on motion data from one or more users performing the workplace motion of interest correctly. The motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary. In some embodiments, the motion monitoring system 120 notifies other users, such as the worker's supervisor or a trainer, that the user is performing a motion of interest incorrectly, allowing the other user can intervene to train the worker directly or whether to allow the worker to continue performing the motion of interest.)
Hughes does not teach the function is a POS function However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to 

As per Claim 17 Hughes teaches the method of claim 10, further comprising determining whether the movement of the user during the state or step meets criterion associated with the model user movement associated with the state or step.  (para. 67 teaches if the user's improvement does not meet the success criteria, the motion monitoring system 120 may adjust 855 the improvement strategy based on the comparison of the user motion model and the reference model. For example, if the user's performance of the motion of interest is significantly deficient compared to the reference model and the rate at which the user is improving is low, the motion monitoring system 120 may adjust the improvement strategy to recommend a different way to perform the motion of interest or a different motion of interest to perform. In some embodiments, the motion monitoring system 120 only adjusts the improvement strategy if the user's improvement is significantly below the success criteria.)  

As per Claim 18 Ward does not teach the method of claim 10, further comprising: constructing, by the at least one processor, a three-dimensional video based on the model; and generating a digital representation of the user based on the three-dimensional video.  However, Divine para. 102 teaches In the embodiment shown, the clinician 402 is currently operating on the patient 404. Based on feedback received by the AR assistance module 110 and information regarding the defined steps of the medical procedure, the AR assistance module 110 has determined that the clinician is inserting the catheter instrument without having properly prepared the incision site. In one or more embodiments, the feedback can include image data captured of the procedural environment via a camera on the AR device 406 (not 

As per Claim 19 Ward does not teach the method of claim 18, wherein the digital representation of the user comprises body movement information.  However, Divine para. 102 teaches In the embodiment shown, the clinician 402 is currently operating on the patient 404. Based on feedback received by the AR assistance module 110 and information regarding the defined steps of the medical procedure, the AR assistance module 110 has determined that the clinician is inserting the catheter instrument without having properly prepared the incision site. In one or more embodiments, the feedback can include image data captured of the procedural environment via a camera on the AR device 406 (not shown) with a field of view that corresponds or substantially corresponds to that of the clinician (e.g., with camera 104). In another implementation, the image data can be captured via another camera in the operating room. In 404. The overlay data includes a semi-transparent pop-up display window 408 with text and a warning symbol instructing the clinician to stop and prepare the incision site before insertion.  Both Hughes and Divine are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Hughes to include wherein the digital representation of the user comprises body movement information as taught by Divine to better facilitate adherence to defined practice standards and minimizing errors associated with deviations from the defined practice standards (see para. 4).

Claim 20 recites similar limitation to those recited in claims 10 and is rejected for similar reasons.  Further, Hughes teaches a system comprising: a wearable tracking device; an activity tracking module comprising at least one processor and memory, wherein the memory is configured, with the processor, to perform the recited steps.(see para. 8, 99)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683